DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 4/18/2022. The amendments
filed on 4/18/2022 have been entered. Claims 5 and 7 have been canceled by the applicant and are no longer considered, and new independent claim 16 has been added. Accordingly, claims 1-4, 6 and 8-16 remain pending.
	After review of the applicant’s remarks and amendments to the drawings, examiner agrees with the amendments and the prior objections to the drawings have been withdrawn.
	After review of applicant’s remarks and amendments to claims, examiner agrees with the amendments and the prior objections to claims 2, 6, 9-10 and 12-15 have been withdrawn.
	After review of applicant’s remarks and amendments to claims, examiner agrees with the amendments and the prior claim interpretation of claims 1 and 4 is positively recited. Further review of the claim limitations regarding claims 1, 6, 8, 10, 11, and 14 and the applicants remarks and the amendments results in similar agreement. Claims 1, 6, 8, 10, 11, and 14 no longer invoke 35 USC §112(f) due to the amendments. Hence, the prior USC §112(f) interpretation and language has been withdrawn.
	Regarding the USC § 112(a) rejection in the first action and for clarity of the record, claims 6, 8, 10, 11, and 14 are originally rejected under USC 112(a). Accordingly, claims 7, 9, 13 and 15 are rejected by virtue of dependency upon claims 6 and 10. After review of applicant’s remarks, reasoning to support examiner’s original USC § 112(a) rejection can be found in the Claim Interpretation section of the Office Action p.8-11. In light of the USC §112(f) interpretation discussed above and review of the amendments to claims, examiner agrees with the applicants remarks and the 35 USC § 112(a) rejection is now moot because the above claims no longer invoke 35 USC §112(f).
	Similarly, the 35 USC § 112(b) rejection in the first action and for clarity of the record, claims 2-15 are originally rejected by virtue of dependency upon claim 1. Additionally, after review of applicant’s remarks and amendments to claims in light of the USC §112(f) interpretation discussed above, examiner agrees with the applicants remarks and the 35 USC § 112(b) rejection is now moot because the above claims no longer invoke 35 USC §112(f).

Claim Objections
Claims 1, 3, 8, 10, 14 and 16 are objected to because of the following informalities:
Claim 1 recites the limitation “such that …”. It is suggested to replace “such that” with –wherein– (followed by the indicated claim element) in order to ensure positive recitation of all elements in the claim. The use of limitation “such that” in the claim may not be interpreted as a positive recitation, resulting in an interpretation of subsequent limitations (i.e. “rotatable out of an equilibrium orientation”) as preferred or suggested limitations, and therefore may be excluded from examination. For example, claim limitation “magnetic object is arranged within the casing such that it is rotatable…” can be amended to read –magnetic object is arranged within the casing, wherein the magnetic object is rotatable…–.
	Similarly claims 3, 8, 14 and 16 recite “such that” limitations that are suggested to be replaced with –wherein– in order to ensure positive recitation of all elements in the claim [see claim 1 objection above].
	Furthermore, claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. The claim recites the limitation “the apparatus of claim 6, …, wherein the marker devices in the plurality of marker devices are marker devices according to claim 1, …”
See MPEP § 608.01(n). It is recommended to amend claim 8 into proper form by removing one of the depending claims (e.g. claim 6, claim 1) from the limitations, or by introducing each claim element of one of the depending claims (e.g. claim 6, claim 1).
	Claim 10 recites the limitation “A system. Comprising:”. The format of the claim is improper; the period in the preamble of the claim appears to be a typographical error. Please amend the claim to read –a system comprising:–.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, the claim recites the limitations “using the system of claim 10, the method comprising: the apparatus tracking the position of the marker device” and “the position of the marker device relative to an apparatus”. The use of the terms “the apparatus” and “an apparatus” renders the scope of the claim indefinite. Specifically, it is unclear whether “an apparatus” refers to “the apparatus” claimed prior or to a distinct, new apparatus. Hence, claim 13 is rejected under 35 U.S.C. 112(b) for being indefinite or failing to particularly point out and distinctly claim the subject matter regarding the invention.
	Regarding claim 14, the claim recites the limitation “a computer program for tracking a marker device, wherein the marker device includes: a casing, …, wherein a north pole of the magnetic object faces a south pole of the further magnetic object and vice versa”. However, claim 1 upon which claims 12 and 14 depend, recites the limitation “wherein the marker device comprises: a casing, …, wherein a north pole of the magnetic object faces a south pole of the further magnetic object and vice versa.” The use of “the marker device includes” in claim 14 renders the scope of the claim indefinite, because it is unclear if the marker device claimed in claim 14 is materially different than the marker device claimed in claim 1, or is the same marker device. 
	Similarly regarding claim 14, the claim recites the limitation “an apparatus to carry out the method of claim 12…configured to: a) generate a magnetic field providing a magnetic torque …; and b) generate induction signals that are caused by the rotational oscillation of the magnetic object, and wherein the position determination hardware device is configured to determine the position and orientation of the marker device relative to the apparatus based on the generated induction signals.” Claim 12, upon which claim 14 depends, recites the limitation “the method comprises: generating a magnetic field providing a magnetic torque …, generating induction signals that are caused by the rotational oscillation of the magnetic object, and determining a position and an orientation of the marker device relative to an apparatus based on the generated induction signals.” Specifically, it is unclear if “an apparatus” as recited in claim 12 is the same or distinct of “an apparatus” as recited in claim 14. Furthermore, it is unclear if the method of claim 12 is repeated in claim 14 or only performed once, because the method steps (e.g. generating a magnetic field, generating induction signals, etc.) are recited again in claim 14 even though applicant already claimed “an apparatus to carry out the method of claim 12”. In light of the lack of clarity – supported by the reasoning above – the scope of claim 14 is indefinite. Hence, claim 14 is rejected under 35 U.S.C. 112(b) for being indefinite or failing to particularly point out and distinctly claim the subject matter regarding the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paden et al (US Pat. Pub. 20070236213 A1, 2007-10-11) (hereinafter “Paden”), as provided by applicant.
Regarding claim 1, Paden teaches a marker device to be tracked (“magneto-mechanical pressure sensors” [0012]-[0013]; “telemetry using sensing elements remotely located from associated pick-up” [0018], figs. 4a-5 and assoc par; magneto-mechanical pressure sensors are electromagnetic markers [0012]-[0018]), wherein the marker device comprises: 
a casing (“hermetically-sealed within an encapsulating shell or diaphragm” [0018]), 
a magnetic object (“employs opposing permanent magnet magnetizations including masses 455 and beams 405.” [0097], fig. 4a-4b and assoc par; the “masses” may be magnets, one of which interpreted as the magnetic object [see fig. 4a reproduced below]),
wherein the magnetic object is arranged within the casing such that it is rotatable out of an equilibrium orientation in response to an external magnetic torque acting on the magnetic object (“external magnetic field applies oscillatory forces and/or torques to the magnetic material … such that the magnet translates or rotates significantly when the mode is excited” [0089], fig. 4b, 5 and assoc par; the magnetic object rotates in an oscillating motion due to oscillatory forces produced by external magnetic field (i.e. external magnetic torque) and are encapsulated in a shell (i.e. casing) [see fig. 4b reproduced below]), 

    PNG
    media_image1.png
    136
    192
    media_image1.png
    Greyscale

Magnetic objects 415 (i.e. magnetic object, further magnetic object) oscillate in a rotational motion (arrows), directly opposing one another (Paden fig. 4b)
a restoring torque device, wherein the restoring torque device is configured to provide a restoring torque to force the magnetic object back into the equilibrium orientation in response to the external magnetic torque having rotated the magnetic object out of the equilibrium orientation (“Mode shape 120 represents an up and down motion relative to the equilibrium position 135.” [0085]; “employs opposing permanent magnet magnetizations including masses 455 and beams 405.” [0097], figs. 1c, 4a-5 and assoc par; the system comprising beams (i.e. restoring torque device) starts in an equilibrium position wherein one of the permanent magnets functions as the magnetic object, the other as the further magnetic object applying torque opposing the magnetic object [see fig. 4a reproduced below]), in order to allow for a rotational oscillation of the magnetic object excited by the external magnetic torque (“external magnetic field applies oscillatory forces and/or torques to the magnetic material … such that the magnet translates or rotates significantly” [0089], fig. 4b, 5 and assoc par; external field excites an oscillating rotational motion in both magnetic objects from the equilibrium position [see fig. 4b reproduced above]),
	wherein the restoring torque device comprises a further magnetic object for providing the restoring torque (“employs opposing permanent magnet magnetizations including masses 455 and beams 405.” [0097], figs. 1c, 4a-5 and assoc par; beams (i.e. restoring torque device) support the permanent magnets interpreted as the magnetic object and the further magnet [see fig. 4a reproduced below]), 
	wherein the magnetic object and the further magnetic object are permanent magnets each having a respective magnetic dipole (“the embodiment of FIG. 4a employs opposing permanent magnet magnetizations including masses 455 and beams 405. The net dipole moment is nearly zero so that the system is not subjected to torque in an ambient magnetic field” [0097], figs. 4a-5 and assoc par; masses 455 (e.g. permanent magnets 415) have opposing magnetizations (i.e. magnetic dipole) resulting in a net moment of zero [see fig. 4a reproduced below]), and 
	wherein the magnetic object and the further magnetic object are arranged such that in the equilibrium orientation the magnetic dipoles of the magnetic object and the further magnetic object point in opposite directions (“the embodiment of FIG. 4a employs opposing permanent magnet magnetizations including masses 455 and beams 405. The net dipole moment is nearly zero so that the system is not subjected to torque in an ambient magnetic field” [0097], figs. 4a-5 and assoc par; when the device is not oscillating (i.e. in an equilibrium position) the dipoles of the magnetic objects point in opposite directions [see fig. 4a reproduced below]), wherein a north pole of the magnetic object faces a south pole of the further magnetic object and vice versa (“opposing permanent magnet magnetizations” [0097]; “opposing magnetizations” have been interpreted as north pole facing south pole [see fig. 4a reproduced below]).

    PNG
    media_image2.png
    400
    519
    media_image2.png
    Greyscale

In equilibrium, the magnetic dipoles (arrows) of magnetic objects 415 point in opposing directions, wherein the top of one arrow (i.e. north pole) faces the end of opposing arrow (i.e. south pole) (Paden fig. 4a, annotated)
	Regarding claim 2, Paden teaches marker device of claim 1 ([see claim 1 rejection]), 
	wherein Paden further teaches the restoring torque device further comprises a torsional spring mechanism for providing the restoring torque (“a magnetic material is mounted on a torsional resonator.” [0022]; “The beam materials in particular are chosen such that they have relatively low damping and the mass can sustain a vibrational motion if excited” [0084]; “Mode shape 125 represents a second vibrational motion of the mass 110 and beams 105 wherein the mass rotates back and forth about an axis pointing out of FIG. 1c” [0085], fig. 1c and assoc par; the beams (i.e. torsional spring mechanism) possess damping (i.e. restoring torque) that enables the magnets to rotationally oscillate, but will restore the system to an equilibrium position over time [see fig. 5 reproduced below]).

    PNG
    media_image3.png
    105
    412
    media_image3.png
    Greyscale

The beam (i.e. torsional spring mechanism, shaded) deflects from equilibrium position when excited by the magnets during oscillatory vibration, beams dampen vibratory motion over time to restore the equilibrium position (dotted line) (Paden fig. 5, annotated)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Paden in view of Mate et al (US 2009/0209852 A1, 2009-08-20) (hereinafter “Mate”), as provided by applicant.
	Regarding claim 3, Paden teaches the marker device of claim 2 ([see claim 2 rejection]),
	further teaching the further magnetic object is rotatable out of an equilibrium orientation in response to a second external magnetic torque acting on the further magnetic object (“The resonant structure includes a magnetic material and is adapted to vibrate in response to a time-varying magnetic field.” [0023]; “Vibrations are particularly excited when the external magnetic field applies oscillatory forces and/or torques to the magnetic material at the modal frequencies.” [0089], figs. 4a-5 and assoc par; the external time-varying magnetic field generating oscillatory forces interpreted as a plurality of magnetic torques acting on the marker device, further magnetic object is capable of rotational oscillation in response to one of the generated magnetic fields (i.e. second magnetic torque) [see claim 1 rejection; fig. 4b reproduced below]), 

    PNG
    media_image1.png
    136
    192
    media_image1.png
    Greyscale

Both magnetic object (e.g. left 415) and further magnetic object (e.g. right 415) rotate in an oscillatory motion in response to time-varying magnetic field (i.e. a first and second magnetic torque) (Paden fig. 4b)
	wherein the restoring torque device comprises the magnetic object and is further configured to also provide a restoring torque to force the further magnetic object back into the equilibrium orientation in response to the second external magnetic torque having rotated the further magnetic object out of the equilibrium orientation, in order to allow for a rotational oscillation of the further magnetic object excited by the external magnetic torque (“a resonant beam connected to the magnetized element, … wherein the magnetized element oscillates the resonant beam in response to an electromagnetic signal” [0025]; “Mode shape 120 represents an up and down motion relative to the equilibrium position 135” [0085]; “employs opposing permanent magnet magnetizations including masses 455 and beams 405.” [0097], fig. 4a and assoc par; the beams (i.e. restoring torque device) support the magnetic objects and vibrate due to rotational oscillation of both magnetic objects, beams will force system to equilibrium position if magnetic objects do not oscillate [0085]-[0097] [see figs. 4a, 5 reproduced below]), 

    PNG
    media_image4.png
    400
    519
    media_image4.png
    Greyscale

Beams 405 (i.e. restoring torque device) supports magnetic object 415 and further magnetic object 415 and vibrates because of the oscillating magnetic objects (Paden fig. 4a, annotated)

    PNG
    media_image5.png
    105
    412
    media_image5.png
    Greyscale

The beam vibrates in response to rotational oscillation of magnetic objects, and will restore system to an equilibrium position (dotted line) (motion demonstrated by embodiment of fig. 5) (Paden fig. 5, annotated)
	wherein the rotational oscillations of the magnetic object and the further magnetic object have the same resonant frequency (“If the current waveform contains a frequency component at a resonant frequency, the corresponding vibrational mode can be excited” [0093]; “As mentioned above, the resonator is a device that contains an element that vibrates at its mechanical resonant frequency and, as such belongs to the class of oscillators” [0108]; “resonator” is the combination of vibratory elements (e.g. beams, magnetic object, further magnetic object), elements (i.e. magnetic objects) oscillate at the same resonant frequency),
	but Paden fails to explicitly teach a phase difference of 180 degrees.
	However, in the same field of endeavor, Mate teaches systems for locating and tracking a target comprising a device having a body and magnetic markers ([abst.]), 
	further teaching a phase difference of 180 degrees (“the H-bridge switches 1050 can be configured so that one or more of the source coils 1052 are 180° out of phase” [0134], fig. 20-23 and assoc par).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the marker device taught by Paden with the phase difference taught by Mate. There is a need for a wireless MEMS system including a resonant structure attached to magnetic material, utilizing a magnetically-driven resonator for use in physiological parameter measurement optimized for signal fidelity, transmission distance, and manufacturability (Paden [0017]). Modifying the device as claimed by controlling the phase of the magnetic elements can direct the resulting magnetic moment (Mate [0139]-[0140]).

Claims 4, 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Paden in view of Pohl et al (US 2016/0261233 A1, 2016-09-08) (hereinafter “Pohl”), as provided by applicant.
	Regarding claim 4, Paden teaches the marker device of claim 1 ([see claim 1 rejection]), 
	but Paden fails to explicitly teach the characteristics consisting of i) a Q factor of at least 100, ii) a dynamic dipole moment of at least 0.5 µAm2, and iii) a resonant frequency of at least 100 Hz. Applicant should be aware that Paden does teach “a quality factor (Q) in the range of 30” [0007].
	However, in the same field of endeavor, Pohl teaches a magneto-mechanical system of magnetic elements configured to rotationally oscillate under the force of a magnetic field ([abst.], [0105]),
	further teaching at least one characteristic among a set of characteristics consisting of: i) a Q factor of at least 100, ii) a dynamic dipole moment of at least 0.5 µAm2, and iii) a resonant frequency of at least 100 Hz (“oscillators should have a high unloaded Q, e.g., 500+” [0117]; (“resonant frequencies far into the MHz range may be used” [0133]; the oscillators comprise a magnetic element (i.e. magnetic objects) and operate according to claimed characteristics [see figs. 22, 24 and assoc par; fig. 22 reproduced below]).

    PNG
    media_image6.png
    504
    489
    media_image6.png
    Greyscale

Magneto-mechanical oscillator system comprising magnetic elements 2112 with 500+ Q factor and resonant frequency in MHz range (Pohl fig. 22)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the marker device taught by Paden with the characteristics taught by Pohl. There is a need for a wireless MEMS system including a resonant structure attached to magnetic material, utilizing a magnetically-driven resonator for use in physiological parameter measurement optimized for signal fidelity, transmission distance, and manufacturability (Paden [0017]). Furthermore, resonant coupling techniques may allow for improved efficiency over various distances with a variety of magneto-mechanical oscillator coupler configurations (Pohl [0070]).
	Regarding claim 6, Paden teaches an apparatus for tracking the marker device of claim 1 (“A sensing apparatus … a signal processor for processing movement of said resonant structure,” clm 1; sensing apparatus can detect movement of device via signal processor [see claim 1 rejection]), further teaching wherein the apparatus comprises:
	an excitation signal hardware device (“electromagnetic coil being an excitation coil magnetically coupled to said magnetized element to excite a resonance of said resonant structure” clm 1), wherein the excitation and induction hardware device is configured to:
		a) generate a magnetic field providing a magnetic torque for rotating the magnetic object of the marker device of claim 1 and for thereby exciting a rotational oscillation of the magnetic object (“the magnetized element oscillates the resonant beam in response to an electromagnetic signal generated by the signal processor and formed by the electromagnetic coil” [0025]; “external magnetic field applies oscillatory forces and/or torques to the magnetic material … such that the magnet translates or rotates significantly when the mode is excited” [0089], fig. 4b, 5 and assoc par; the electromagnetic coil (i.e. excitation signal hardware) excites a resonance (i.e. rotational oscillation) of the magnetic element [0022]), and
	determining a position and an orientation of the marker device based on generated signals (“The coil 200 can also sense rotary and linear motion of the PM as these motions generate a voltage across the coil terminals. Fortuitously, the relative position and orientation of the coil 200 and PM that maximize torque and force also maximize the voltage generated due to rotary and linear motion, respectively” [0094]; changes in position and orientation alter the voltage generated by the device – examiner interprets system may detect changes in position and orientation based on fluctuations in the voltage [0093]-[0094]),
	but Paden fails to explicitly teach the induction signals. 
	However, in the same field of endeavor, Pohl teaches an excitation and induction signal hardware device (“an induction coil 905 wound around the magneto-electrical system 900” [0108], fig. 9 and assoc par; “at least one excitation circuit 1404 comprises at least one coil 1414” [0125], figs. 14-15 and assoc par), wherein the excitation and induction hardware device is configured to: 
		a) generate a magnetic field providing a magnetic torque for rotating the magnetic object out of its equilibrium orientation and for thereby exciting a rotational oscillation of the magnetic object (“at least one excitation circuit 1404 configured to generate a time-varying (e.g., alternating) magnetic field 1406 in response to a time-varying (e.g., alternating) electric current 1408 flowing through the at least one excitation circuit 1404” [0124]; “a permanent magnetic element, which is mounted in a way that allows it to oscillate under the force of an external alternating magnetic field” [0105], [0128]-[0130]; the magnetic element (i.e. magnetic object) responds to the external magnetic field by oscillating in a rotating motion out of equilibrium [see figs. 14, 15 reproduced below]), and 
		b) generate induction signals that are caused by the rotational oscillation of the magnetic object (“The mechanical energy is reconverted into electrical energy using Faraday induction” [0108], figs 9, 14-15 and assoc par; the motion of the magnetic element induces electrical energy using Faraday induction (i.e. an induction signal) [see figs. 9, 14 reproduced below]), and 
	a position determination hardware device, wherein the position determination hardware device is configured to determine a position relative to the apparatus based on the generated induction signals (“The transmit circuitry 406 may further include a load sensing circuit 416 for detecting the presence or absence of active receivers in the vicinity of the near-field generated by transmit coupler 414.” [0082], figs, 9, 14-15 and assoc par; transmit circuitry and load sensing circuit (i.e. the position determination hardware device) derives position by detecting the electrical energy induced via Faraday induction (i.e. induction signals), generated from the magnetic element [see figs. 9, 14 reproduced below]).

    PNG
    media_image7.png
    466
    499
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    516
    656
    media_image8.png
    Greyscale

System locates devices by detecting Faraday induction (i.e. induction signals), generated from rotational oscillation of magnetic element from an equilibrium position (e.g. dashed outline of element) (Pohl figs. 9, 14 annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the marker device taught by Paden with the excitation and induction signal hardware device taught by Pohl. There is a need for a wireless MEMS system including a resonant structure attached to magnetic material, utilizing a magnetically-driven resonator for use in physiological parameter measurement optimized for signal fidelity, transmission distance, and manufacturability (Paden [0017]). Modifying the device as claimed produces resonant coupling techniques, which may allow for improved efficiency over various distances with a variety of magneto-mechanical oscillator coupler configurations (Pohl [0070]).
	Regarding claim 12, Paden teaches a marker device as defined by claim 1 ([see claim 1 rejection]); 
	further teaching a method for tracking a marker device as defined by claim 1 (“A method of sensing physical observations within an environment” clm 45; “said signal processor processes movement of said resonant structure and correlates said movement” clm 50; [see claim 6 rejection]), wherein the method comprises:
	generating a magnetic field providing a magnetic torque for rotating the magnetic object of the marker device of claim 1 out of its equilibrium orientation and for thereby exciting a rotational oscillation of the magnetic object (“applying a magnetic field by way of an electromagnetic coil operationally coupled to said magnetized element” clm 45; “external magnetic field applies oscillatory forces and/or torques to the magnetic material … such that the magnet translates or rotates significantly when the mode is excited” [0089], fig. 4b, 5 and assoc par; the magnet rotationally oscillates out of an equilibrium orientation due to the magnetic field [see claim 1, 6 rejections]), and 
	determining a position and an orientation of the marker device relative to an apparatus based on generated signals (“The coil 200 can also sense rotary and linear motion of the PM as these motions generate a voltage across the coil terminals. Fortuitously, the relative position and orientation of the coil 200 and PM that maximize torque and force also maximize the voltage generated due to rotary and linear motion, respectively” [0094]; [see claim 6 rejection]),
	but Paden fails to explicitly teach the induction signals.
	However, in the same field of endeavor, Pohl teaches a method of generating a first time-varying magnetic field (clm 9), further teaching
	generating a magnetic field providing a magnetic torque for rotating a magnetic object of the marker device out of its equilibrium orientation and for thereby exciting a rotational oscillation of the magnetic object (“at least one excitation circuit 1404 configured to generate a time-varying (e.g., alternating) magnetic field 1406 in response to a time-varying (e.g., alternating) electric current 1408 flowing through the at least one excitation circuit 1404” [0124]; “a permanent magnetic element, which is mounted in a way that allows it to oscillate under the force of an external alternating magnetic field” [0105], [0128]-[0130]; [see claim 6 rejection]), 
	generating induction signals that are caused by the rotational oscillation of the magnetic object (“The mechanical energy is reconverted into electrical energy using Faraday induction” [0108], figs 9, 14-15 and assoc par; [see claim 6 rejection]), and 
	determining a position of the marker device relative to an apparatus based on the generated induction signals (“The transmit circuitry 406 may further include a load sensing circuit 416 for detecting the presence or absence of active receivers in the vicinity of the near-field generated by transmit coupler 414.” [0082], figs, 9, 14-15 and assoc par; [see claim 6 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Paden with the induction signals taught by Pohl. There is a need for a wireless MEMS system including a resonant structure attached to magnetic material, utilizing a magnetically-driven resonator for use in physiological parameter measurement optimized for signal fidelity, transmission distance, and manufacturability (Paden [0017]). Modifying the device as claimed produces resonant coupling techniques, which may allow for improved efficiency over various distances with a variety of magneto-mechanical oscillator coupler configurations (Pohl [0070]).
	Regarding claim 14, Paden teaches a non-transitory computer readable medium configured to store a computer program for tracking a marker device (“changes in electrical properties of the coil(s) can be measured with signal processing devices which implement …, and/or software controlled circuits” [0094]; “In general terms, the software is searching for the frequency(s) where the receiver gets a large response from the coil(s) near the sensor” [0107]; “The controller 2774 is preferably a microprocessor or a digital signal processor” [0140]; software and microprocessor is interpreted as non-transitory computer readable medium), wherein the marker device includes: 
	a casing (“hermetically-sealed within an encapsulating shell or diaphragm” [0018]), 
	a magnetic object (“employs opposing permanent magnet magnetizations including masses 455 and beams 405.” [0097], fig. 4a-4b and assoc par; [see claim 1 rejection]), wherein the magnetic object is arranged within the casing such that it is rotatable out of an equilibrium orientation in response to an external magnetic torque acting on the magnetic object (“external magnetic field applies oscillatory forces and/or torques to the magnetic material … such that the magnet translates or rotates significantly when the mode is excited” [0089], fig. 4b, 5 and assoc par), and
	a restoring torque unit device, wherein the restoring torque device is configured to provide a restoring torque to force the magnetic object back into the equilibrium orientation in response to the external magnetic torque having rotated the magnetic object out of the equilibrium orientation (“Mode shape 120 represents an up and down motion relative to the equilibrium position 135.” [0085]; “employs opposing permanent magnet magnetizations including masses 455 and beams 405.” [0097], figs. 1c, 4a-5 and assoc par; [see claim 1 rejection]), in order to allow for a rotational oscillation of the magnetic object excited by the external magnetic torque (“external magnetic field applies oscillatory forces and/or torques to the magnetic material … such that the magnet translates or rotates significantly” [0089], fig. 4b, 5 and assoc par), 
	wherein the restoring torque device comprises a further magnetic object for providing the restoring torque (“employs opposing permanent magnet magnetizations including masses 455 and beams 405.” [0097], figs. 1c, 4a-5 and assoc par; beams (i.e. restoring torque device) support the permanent magnets interpreted as the magnetic object and the further magnet), 
	wherein the magnetic object and the further magnetic object are permanent magnets each having a respective magnetic dipole (“the embodiment of FIG. 4a employs opposing permanent magnet magnetizations including masses 455 and beams 405. The net dipole moment is nearly zero so that the system is not subjected to torque in an ambient magnetic field” [0097], figs. 4a-5 and assoc par; masses 455 (e.g. permanent magnets 415) have opposing magnetizations (i.e. magnetic dipole) resulting in a net moment of zero), and 
	wherein the magnetic object and the further magnetic object are arranged such that in the equilibrium orientation the magnetic dipoles of the magnetic object and the further magnetic object point in opposite directions (“the embodiment of FIG. 4a employs opposing permanent magnet magnetizations including masses 455 and beams 405. The net dipole moment is nearly zero so that the system is not subjected to torque in an ambient magnetic field” [0097], figs. 4a-5 and assoc par; [see claim 1 rejection]), wherein a north pole of the magnetic object faces a south pole of the further magnetic object and vice versa (“opposing permanent magnet magnetizations” [0097]; “opposing magnetizations” have been interpreted as north pole facing south pole),
	but Paden alone fails to teach the method of claim 12 and the induction signals.
	However, Paden in view of Pohl teach the method of claim 12 ([see claim 12 rejection]), wherein Pohl further teaches a computer program comprising machine executable instructions for causing an apparatus to carry out the method when the computer program is run on a computer controlling the apparatus (“The various operations of methods described above may be performed by any suitable means capable of performing the operations, such as various hardware and/or software component(s)” [0230]), wherein 
	the apparatus includes an excitation and induction signal hardware device and a position determination hardware device (“an induction coil 905 wound around the magneto-electrical system 900” [0108], fig. 9 and assoc par; “at least one excitation circuit 1404 comprises at least one coil 1414” [0125], figs. 14-15 and assoc par; “The transmit circuitry 406 may further include a load sensing circuit 416 for detecting the presence or absence of active receivers in the vicinity of the near-field generated by transmit coupler 414.” [0082], figs, 9, 14-15 and assoc par; [see claim 6 rejection]), wherein the excitation and induction signal hardware device is configured to: 
		a) generate a magnetic field providing a magnetic torque for rotating the magnetic object of the marker device out of its equilibrium orientation and for thereby exciting a rotational oscillation of the magnetic object (“at least one excitation circuit 1404 configured to generate a time-varying (e.g., alternating) magnetic field 1406 in response to a time-varying (e.g., alternating) electric current 1408 flowing through the at least one excitation circuit 1404” [0124]; “a permanent magnetic element, which is mounted in a way that allows it to oscillate under the force of an external alternating magnetic field” [0105], [0128]-[0130]); and 
		b) generate induction signals that are caused by the rotational oscillation of the magnetic object (“The mechanical energy is reconverted into electrical energy using Faraday induction” [0108], figs 9, 14-15 and assoc par), and
	wherein the position determination hardware device is configured to determine the position and orientation of the marker device relative to the apparatus based on the generated induction signals (“The transmit circuitry 406 may further include a load sensing circuit 416 for detecting the presence or absence of active receivers in the vicinity of the near-field generated by transmit coupler 414.” [0082], figs, 9, 14-15 and assoc par; [see claim 6 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the computer medium and method taught by Paden with the excitation and induction signal hardware device taught by Pohl. There is a need for a wireless MEMS system including a resonant structure attached to magnetic material, utilizing a magnetically-driven resonator for use in physiological parameter measurement optimized for signal fidelity, transmission distance, and manufacturability (Paden [0017]). Modifying the device as claimed produces resonant coupling techniques, which may allow for improved efficiency over various distances with a variety of magneto-mechanical oscillator coupler configurations (Pohl [0070]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paden in view of Pohl as applied to claim 6 above, and further in view of Mapleston et al (WO2003/053533 A2, 2003-07-03) (hereinafter “Mapleston”), as provided by applicant.
	Regarding claim 8, Paden teaches the marker devices according to claim 1 ([see claim 1 rejection]), and Paden in view of Pohl teach the apparatus of claim 6 ([see claim 6 rejection]), 
	wherein Pohl further teaches the apparatus is configured to determine the position of a plurality of marker devices (“detecting the presence or absence of active receivers in the vicinity of the near-field generated by transmit coupler 414.” [0082], figs. 9, 14-15 and assoc par; apparatus determines position of active receivers (i.e. a plurality of markers) via induction [see claim 6 rejection]),
	wherein the magnetic objects of the plurality of marker devices are rotationally oscillatable such that the induction signals of different marker devices have resonant frequencies (“transmit coupler 214 may be configured to excite one or more (e.g., a 2-dimensional or 3-dimensional array of) magneto-mechanical oscillators (not shown in FIG. 2) to physically oscillate about at least one rotation axis in resonance with the wireless field 205” [0074], figs. 9, 14-15 and assoc par; “The resonant frequency of the loop or magnetic couplers is based on the inductance and capacitance of the loop or magnetic coupler” [0077], fig. 3 and assoc par; “magneto-mechanical oscillators 1416 configured to rotate in response to a torque applied by the second magnetic field 1412 and to induce a current 1418 in a pick-up coil 1420” [0125]; the resonant frequency can be modified by changing the inductance of the magnetic coupler, oscillators vibrationally rotate away at resonant frequency from an equilibrium position due to magnetic torque and generate electrical energy (i.e. induction signals) [see claim 6 rejection]), and 
	wherein the position determination hardware device is configured to determine a position of the device based on the generated induction signals (“The mechanical energy is reconverted into electrical energy using Faraday induction” [0108]; “detecting the presence or absence of active receivers in the vicinity of the near-field generated by transmit coupler 414.” [0082], figs. 9, 14-15 and assoc par; apparatus determines position of the magnetic element via induction [see claim 6 rejection]),
	but the combination of references above fails to explicitly teach determining the position of a plurality of marker devices based on different resonant frequencies.
	However, in the same field of endeavor, Mapleston teaches a detection system comprising a detection apparatus and a detectable component comprising a magnetic element which oscillates within a housing (clms 1, 2),
	further teaching the apparatus is configured to determine the position of a plurality of marker devices, wherein the magnetic objects of the plurality of marker devices are rotationally oscillatable such that the different marker devices have different resonant frequencies (“a permanent magnet which is rotated or oscillated at the resonant frequency of the detectable component or components” [p. 18, ln 21-26]; “the detectable components will have different motion characteristics so that the different detectable components 4 provide characteristic different signals that the microprocessor 31 can distinguish” [p. 16-17, ln 17-13]; the permanent magnets within the detectable components rotationally oscillate at distinct resonant frequencies), wherein the position determination hardware device is configured to determine the positions of the plurality of marker devices based on the generated signals (“the different detectable components 4 may be arranged to have different resonant frequencies (by changing the spring constants and/or the weight or mass of the coupling member and/or the magnetic element) enabling the microprocessor to distinguish different detectable components on the basis of the frequency of the detected signal” [p. 16-17, ln 17-13]; the microprocessor determines location of the detectable components by distinguishing resonant frequencies of the components).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the modified combination of references above with position detection taught by Mapleston. There is a need for a wireless MEMS system including a resonant structure attached to magnetic material, utilizing a magnetically-driven resonator for use in physiological parameter measurement optimized for signal fidelity, transmission distance, and manufacturability (Paden [0017]). Modifying the device as claimed produces resonant coupling techniques, which may allow for improved efficiency over various distances with a variety of magneto-mechanical oscillator coupler configurations (Pohl [0070]).

	Claims 9-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Paden in view of Pohl as applied to claim 6 above, and further in view of Haynor et al (US6129668A, 2000-10-10) (hereinafter “Haynor”), as provided by applicant.
	Regarding claim 9, Paden in view of Pohl teach the apparatus of claim 6 ([see claim 6 rejection]), 
	wherein Paden further teaches the marker device is configured to be located within a subject (“sensed data includes physiological changes within a human body” clm 4; the device may be modified for minimally invasive biomedical applications (i.e. measurements taken within the body) [0004]-[0015]),
	but the combination of references above fail to explicitly teach a nearest position on a surface of the subject and a projection of the position of the marker device on the surface of the subject in a predefined direction.
	However, in the same field of endeavor, Haynor teaches a device to detect the location of a magnet coupled to an indwelling medical device within a patient ([abst.], clm 1),
	further teaching a marker device is configured to be located within a subject (“The magnet detection apparatus illustrated in FIGS. 1 and 2 detects the location of the magnet based on the difference in magnetic field strength at the two sensors” [col 6, ln 7-10]; “thus facilitating real-time tracking of the magnet as the magnet is moved inside the patient” [col 11, ln 1-11], figs. 6a-6b and assoc par; the magnet (i.e. marker device) is located within a patient by detecting a magnetic field [see fig. 6a, 6b reproduced below]), wherein the position determination hardware device is configured to determine at least one of: 
	a nearest position on a surface of the subject, which is the position on the surface of the subject being nearest to the position of the marker device; and a projection of the position of the marker device on the surface of the subject in a predefined direction (“The change in position and orientation of the magnet will be very small during any given measurement cycle, thus facilitating real-time tracking of the magnet as the magnet … is moved on the surface of the patient” [col 11, ln 1-11]; “when the catheter with the magnet 120 is inserted into the patient, the digitizing arm 180 notes the location of the magnet 120” [col 16, ln 9-22]; magnet is attached to medical tubing - the position of the marker device can be correlated to the nearest surface of the subject in which the device is introduced, and the location is displayed (i.e. the position projected) [col 2-3, ln 50-62] [see fig. 6a, 6b reproduced below]).

    PNG
    media_image9.png
    620
    529
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    718
    705
    media_image10.png
    Greyscale

The position of the magnet (i.e. a marker device, denoted by ‘X’ in figs. 6A, 6B) attached to medical tube can be tracked and projected on the surface of the patient (Haynor, figs. 6A-6B)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the modified combination of references above with location detection within the subject as taught by Haynor. There is a need for a wireless MEMS system including a resonant structure attached to magnetic material, utilizing a magnetically-driven resonator for use in physiological parameter measurement optimized for signal fidelity, transmission distance, and manufacturability (Paden [0017]). Modifying the device as claimed produces resonant coupling techniques, which may allow for improved efficiency over various distances with a variety of magneto-mechanical oscillator coupler configurations (Pohl [0070]). Furthermore, such a device may provide for the detection of invasive medical devices, without requiring an internal or external power source, and obviate the need to independently verify positioning with imaging equipment (Haynor [col 2, ln 38-47]).
	Regarding claim 10, Paden in view of Pohl teach a system comprising: the apparatus of claim 6 ([see claim 6 rejection]),
	but the combination of references above fail to explicitly teach the marker device is attached to an object to be tracked. 
	However, in the same field of endeavor, Haynor teaches the marker device is attached to an object to be tracked (“A system for detecting a position of a magnet associated with an indwelling medical device” clm 1; “When the magnet 120 is introduced, the detector system 100 detects and displays the location of the magnet in the manner previously described. As the surgeon inserts the PICC (with the attached magnet 120)” [col 14-15, ln 59-11]; the magnet (i.e. marker device) is attached to the PICC or medical tubing (i.e. an object to be tracked) [see claim 9 rejection]), and wherein the apparatus is configured to track a position and an orientation of the marker device (“detecting a position of a magnet associated with an indwelling medical device” clm 1; “The sensors can detect the magnetic dipole moment and provide a visual indication on the display to indicate the magnet orientation” [col. 3, ln 54-57]; the apparatus can derive the position and orientation of the magnetic device within the patient), and 
	an output device, wherein the output device is configured to output the tracked position of the marker device to provide guidance during a surgical procedure (“display interface 156 … to permit the magnet image to be displayed” [col 12, ln 19-21], figs. 6A-6B and assoc par; “the present invention is applicable to any image-guided surgical process using X-ray, magnetic resonance imaging (MRI), positron emission tomography (PET), and the like” [col 13, ln 5-22]; the position of the magnet is determined and displayed on the display device to guide a surgical process [see fig. 6A-6B and assoc par]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the modified combination of references above by attaching the marker device to an object to be tracked as taught by Haynor. Modifying the device as claimed produces resonant coupling techniques, which may allow for improved efficiency over various distances with a variety of magneto-mechanical oscillator coupler configurations (Pohl [0070]). Furthermore, such a device may provide for the detection of invasive medical devices, without requiring an internal or external power source, and obviate the need to independently verify positioning with imaging equipment (Haynor [col 2, ln 38-47]).
Regarding claim 11, Paden and Pohl in view of Haynor teach the system of claim 10 ([see claim 10 rejection]),
wherein Paden further teaches an imaging system (“the sensor is to be used in magnetic medical imaging equipment (e.g., magnetic resonance imaging (MRI))” [0097]; sensors are used (i.e. registered) with the imaging system),
but Paden and Pohl fail to explicitly teach generating an image of a subject to whom the surgical procedure is applied and to overlay at least the tracked position with the image of the subject.
However, in the same field of endeavor, Haynor teaches a system for detecting a position of a magnet associated with an indwelling medical device from a measurement location on the surface of a patient (clm 1), further teaching
	the system comprises an imaging system, wherein the imaging system is configured to generate an image of a subject to whom the surgical procedure is applied (“The system of claim 7 for use with a imaging device capable of generating an image of the internal anatomy of the patient” clm 8; “With an external display, the data related to the position of the magnet may be combined with an image of the interior anatomy of the patient generate by a conventional imaging device, such as a fluoroscope, X-ray, MRI, and the like” [col 3, ln 21-25 ]; the system generates images of the subject using conventional medical imaging modalities (e.g. fluoroscopy, X-ray, MRI, PET, etc.) [see claim 10 rejection; fig. 5B reproduced below]), 

    PNG
    media_image11.png
    665
    900
    media_image11.png
    Greyscale

Detector system 100 estimates a position of the magnet, fluoroscopic imaging system 160 generates an image of the patient (Haynor fig. 5B)
	wherein the apparatus is registered with the imaging system (“it is necessary to have proper alignment between the fluoroscope system 160 and the detector system 100. This alignment, or "registration" may be accomplished by placing a radio-opaque marker” [col 13, ln 3-22], fig. 5B and assoc par; magnets detected by the detector system (i.e. apparatus) are aligned (i.e. registered) with the fluoroscopic imaging system [see figs. 6A, 6B reproduced below]), and 
	wherein the output device is configured to overlay at least the tracked position with the image of the subject (“the snapshot image is displayed with data from the detector system 100 overlaid on top of the snapshot image.” [col 13, ln 15-17]; [see figs. 6A, 6B reproduced below]).

    PNG
    media_image9.png
    620
    529
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    718
    705
    media_image10.png
    Greyscale

 The position of the marker device (marked ‘X’) is overlaid on the fluoroscopic image taken of the subject (Haynor figs. 6A-6B)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the modified combination of references above by generating an image of a subject and overlaying the tracked position as taught by Haynor. Modifying the invention as claimed may provide for the detection of invasive medical devices, without requiring an internal or external power source, and obviate the need to independently verify positioning with imaging equipment (Haynor [col 2, ln 38-47]). Additionally, the image overlay system is advantageous because the patient is not exposed to as much radiation as other fluoroscopic systems (Haynor [col 13, ln 3-22]).
Regarding claim 13, Paden and Pohl in view of Haynor teaches the system of claim 10 ([see claim 10 rejection]), 
wherein Pohl further teaches a method ([see claim 12 rejection]) comprising: 
the apparatus tracking the position of the marker device (“detecting the presence or absence of active receivers in the vicinity of the near-field generated by transmit coupler 414” [0082]) by:
generating a magnetic field providing a magnetic torque for rotating the magnetic object of the marker device out of its equilibrium orientation and for thereby exciting a rotational oscillation of the magnetic object (“at least one excitation circuit 1404 configured to generate a time-varying (e.g., alternating) magnetic field 1406 in response to a time-varying (e.g., alternating) electric current 1408 flowing through the at least one excitation circuit 1404” [0124]; “a permanent magnetic element, which is mounted in a way that allows it to oscillate under the force of an external alternating magnetic field” [0105], [0128]-[0130]; [see claim 12 rejection]), and 
generating induction signals that are caused by the rotational oscillation of the magnetic object (“The mechanical energy is reconverted into electrical energy using Faraday induction” [0108], figs 9, 14-15 and assoc par; [see claim 6 rejection]), 
determining the position of the marker device relative to an apparatus based on the generated induction signals (“The transmit circuitry 406 may further include a load sensing circuit 416 for detecting the presence or absence of active receivers in the vicinity of the near-field generated by transmit coupler 414.” [0082], figs, 9, 14-15 and assoc par; [see claim 6 rejection]),
but neither Paden nor Pohl explicitly teach guidance of a surgical procedure or the output device outputting the tracked position during guidance.
However, in the same field of endeavor, Haynor teaches a method for guiding during a surgical procedure (“A method for detecting a position of a magnet associated with an indwelling medical device” clm 29; “the present invention is applicable to any image-guided surgical process using X-ray, magnetic resonance imaging (MRI), positron emission tomography (PET), and the like.” [col 13, ln 17-22]), 
further teaching a guidance method comprising: the apparatus tracking the position of the marker device (“calculating an estimated position of the magnet” clm 29; the magnet (i.e. marker device) is tracked throughout a surgical procedure)
 by generating a magnetic field for detecting a magnetic object (“Each sensor element senses the magnetic field strength generated by the magnet and provides data indicative of the direction of the magnet in a three-dimensional space.” [abst.]), and 
determining the position of the marker device relative to a tracking system an apparatus based on the generated signals (“The device uses an iterative process to determine the actual location and orientation of the magnet” [abst.]; [see claim 10, 11 rejections]), and 
the output device outputting the tracked position of the marker device to provide guidance during a surgical procedure (“display interface 156 … to permit the magnet image to be displayed” [col 12, ln 19-21], figs. 6A-6B and assoc par; “the present invention is applicable to any image-guided surgical process using X-ray, magnetic resonance imaging (MRI), positron emission tomography (PET), and the like” [col 13, ln 5-22]; [see claim 10 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the modified combination of references above with guidance of a surgical procedure and the output device as taught by Haynor. Modifying the device as claimed produces resonant coupling techniques, which may allow for improved efficiency over various distances with a variety of magneto-mechanical oscillator coupler configurations (Pohl [0070]). Furthermore, such a device may provide for the detection of invasive medical devices, without requiring an internal or external power source, and obviate the need to independently verify positioning with imaging equipment (Haynor [col 2, ln 38-47]).
	Regarding claim 15, Paden and Pohl in view of Haynor teaches the system of claim 10 ([see claim 10, 13 rejections]), wherein Pohl further teaches 
	a non-transitory computer readable medium configured to store a computer program (“The various operations of methods described above may be performed by any suitable means capable of performing the operations, such as various hardware and/or software component(s)” [0230]), the computer program comprising:
	track the position of the marker device (“detecting the presence or absence of active receivers in the vicinity of the near-field generated by transmit coupler 414” [0082]) by:
		 generating a magnetic field providing a magnetic torque for rotating the magnetic object of the marker device out of its equilibrium orientation and for thereby exciting a rotational oscillation of the magnetic object (“at least one excitation circuit 1404 configured to generate a time-varying (e.g., alternating) magnetic field 1406 in response to a time-varying (e.g., alternating) electric current 1408 flowing through the at least one excitation circuit 1404” [0124]; “a permanent magnetic element, which is mounted in a way that allows it to oscillate under the force of an external alternating magnetic field” [0105], [0128]-[0130]; [see claim 13 rejection]), 
		generating induction signals that are caused by the rotational oscillation of the magnetic object (“The mechanical energy is reconverted into electrical energy using Faraday induction” [0108], figs 9, 14-15 and assoc par; [see claim 6, 13 rejection]), and
determining the position of the marker device relative to an apparatus based on the generated induction signals (“The transmit circuitry 406 may further include a load sensing circuit 416 for detecting the presence or absence of active receivers in the vicinity of the near-field generated by transmit coupler 414.” [0082], figs, 9, 14-15 and assoc par; [see claim 6 rejection]),
	but neither Paden nor Pohl explicitly teach guidance of a surgical procedure or the output device outputting the tracked position during guidance.
	However, in the same field of endeavor, Haynor teaches a non-transitory computer readable medium configured to store a computer program for guiding during a surgical procedure (“a personal computer (PC) where software was used to calculate the position and orientation of the magnet in three dimensions and to display the information on a conventional PC monitor” [col 22, ln 17-29]), the computer program comprising:
	track the position of the marker device (“calculating an estimated position of the magnet” clm 29; [see claim 13 rejection]) by;  
	determining the position and the orientation of the marker device relative to an apparatus based on the generated signals (“The device uses an iterative process to determine the actual location and orientation of the magnet” [abst.]; [see claim 13 rejection]) and,
	outputting the tracked position, when the computer program is run on a computer controlling the system (“display interface 156 … to permit the magnet image to be displayed” [col 12, ln 19-21], figs. 6A-6B and assoc par; “a personal computer (PC) where software was used to calculate the position and orientation of the magnet in three dimensions and to display the information on a conventional PC monitor” [col 22, ln 17-29]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the computer program taught by the modified combination of references above with guidance of a surgical procedure and the output device as taught by Haynor. Modifying the device as claimed produces resonant coupling techniques, which may allow for improved efficiency over various distances with a variety of magneto-mechanical oscillator coupler configurations (Pohl [0070]). Furthermore, such a device may provide for the detection of invasive medical devices, without requiring an internal or external power source, and obviate the need to independently verify positioning with imaging equipment (Haynor [col 2, ln 38-47]).

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Paden in view of Mapleston and further in view of Haynor, as provided by applicant.
	Regarding claim 16, Paden teaches a marker device ([see claim 1 rejection]), wherein the market devices comprise: 
	a casing (“hermetically-sealed within an encapsulating shell or diaphragm” [0018]),
	a magnetic object (“employs opposing permanent magnet magnetizations including masses 455 and beams 405.” [0097], fig. 4a-4b and assoc par; [see claim 1 rejection]), wherein the magnetic object is arranged within the casing such that it is rotatable out of an equilibrium orientation in response to an external magnetic torque acting on the magnetic object (“external magnetic field applies oscillatory forces and/or torques to the magnetic material … such that the magnet translates or rotates significantly when the mode is excited” [0089], fig. 4b, 5 and assoc par), 
	a restoring torque device, wherein the restoring torque device is configured to provide a restoring torque to force the magnetic object back into the equilibrium orientation in response to the external magnetic torque having rotated the magnetic object out of the equilibrium orientation (“Mode shape 120 represents an up and down motion relative to the equilibrium position 135.” [0085]; “employs opposing permanent magnet magnetizations including masses 455 and beams 405.” [0097], figs. 1c, 4a-5 and assoc par), in order to allow for a rotational oscillation of the magnetic object excited by the external magnetic torque (“external magnetic field applies oscillatory forces and/or torques to the magnetic material … such that the magnet translates or rotates significantly” [0089], fig. 4b, 5 and assoc par), 
		wherein the restoring torque device comprises a further magnetic object for providing the restoring torque (“employs opposing permanent magnet magnetizations including masses 455 and beams 405.” [0097], figs. 1c, 4a-5 and assoc par), 
		wherein the magnetic object and the further magnetic object are permanent magnets each having a respective magnetic dipole (“the embodiment of FIG. 4a employs opposing permanent magnet magnetizations including masses 455 and beams 405. The net dipole moment is nearly zero so that the system is not subjected to torque in an ambient magnetic field” [0097], figs. 4a-5 and assoc par; [see claim 1 rejection]), and 
		wherein the magnetic object and the further magnetic object are arranged such that in the equilibrium orientation the magnetic dipoles of the magnetic object and the further magnetic object point in opposite directions, wherein a north pole of the magnetic object faces a south pole of the further magnetic object and vice versa (“the embodiment of FIG. 4a employs opposing permanent magnet magnetizations including masses 455 and beams 405. The net dipole moment is nearly zero so that the system is not subjected to torque in an ambient magnetic field” [0097], figs. 4a-5 and assoc par; [see claim 1 rejection]), 
	but Paden fails to explicitly teach a plurality of marker devices with different resonant frequencies.
	However, in the same field of endeavor, teaches Mapleston teaches determining the position of a plurality of marker devices with different resonant frequencies (“the detectable components will have different motion characteristics so that the different detectable components 4 provide characteristic different signals that the microprocessor 31 can distinguish” [p. 16-17, ln 17-13]; [see claim 8 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the marker device taught by Paden with using resonant frequencies to distinguish from a plurality of devices as taught by Mapleston. There is a need for a wireless MEMS system including a resonant structure attached to magnetic material, utilizing a magnetically-driven resonator for use in physiological parameter measurement optimized for signal fidelity, transmission distance, and manufacturability (Paden [0017]). Modifying the device as claimed produces resonant coupling techniques, which may allow for improved efficiency over various distances with a variety of magneto-mechanical oscillator coupler configurations (Pohl [0070]).
	Neither Paden nor Mapleston teach radiopaque materials. In the same field of endeavor, Haynor teaches at least some of the marker devices of the plurality of marker devices has a radiopaque material, wherein the radiopaque materials of at least two of the marker devices differ from each other (“This alignment, or "registration" may be accomplished by placing a radio-opaque marker on the chest of the patient where the radio-opaque marker is aligned with the corners of the detector system 100.” [col 13, ln 3-22]; the radio-paque markers are distinguished from one another to register the detector system with the imaging system [see claim 10, 13 rejections]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify plurality of markers taught by the modified combination of references above with radio-paque materials as taught by Haynor. Such a device may provide for the detection of invasive medical devices, without requiring an internal or external power source, and obviate the need to independently verify positioning with imaging equipment (Haynor [col 2, ln 38-47]). Furthermore, data related to the position of the magnet may be combined with an image of the interior anatomy of the patient generated by a conventional imaging device (Haynor [col 3, ln 22-25]).

Response to Arguments
Applicant's arguments, see p.16-18, filed 4/18/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection under Mapleston in view of Pohl has been withdrawn. However, upon further consideration, new grounds of rejection are made in view of the following: new amendments provided by applicant and attached remarks; different interpretation of the previously applied references; and newly found prior art references.
Regarding the rejection of claim 1, applicant argued:
Applicants respectfully submit that all of the pending claims are patentable over the cited art for at least the following reasons. 
Claim 1 
The marker device of claim 1 includes, among other things, a restoring torque 
device, wherein the restoring torque device is configured to provide a restoring torque to force the magnetic object back into the equilibrium orientation in response to the external magnetic torque having rotated the magnetic object out of the equilibrium orientation, in order to allow for a rotational oscillation of the magnetic object excited by the external magnetic torque, wherein the restoring torque device comprises a further magnetic object for providing the restoring torque, wherein the magnetic object and the further magnetic object are permanent magnets each having a respective magnetic dipole, and wherein the magnetic object and the further magnetic object are arranged such that in the equilibrium orientation the magnetic dipoles of the magnetic object and the further magnetic object point in opposite directions, wherein a north pole of the magnetic object faces a south pole of the further magnetic object and vice versa. 
Applicants respectfully submit that no combination of Mapleston and PohI discloses or make obvious any marker device which includes this combination of features, particularly the magnetic object and the further magnetic object being arranged such that in the equilibrium orientation the magnetic dipoles of the magnetic object and the further magnetic object point in opposite directions, wherein a north pole of the magnetic object faces a south pole of the further magnetic object and vice versa. 
Therefore, for at these reasons, Applicants respectfully submit that claim 1 is patentable over the cited art. Accordingly, Applicants respectfully request that the rejection of claim 1 be withdrawn, and that claim 1 be allowed at this time.  

	Examiner agrees that Mapleston and Pohl in combination do not explicitly teach the magnetic object and the further magnetic object being arranged such that in the equilibrium orientation the magnetic dipoles of the magnetic object and the further magnetic object point in opposite directions. However, Paden does teach the magnetic object and the further magnetic object being arranged such that in the equilibrium orientation the magnetic dipoles of the magnetic object and the further magnetic object point in opposite directions, wherein a north pole of the magnetic object faces a south pole of the further magnetic object and vice versa ([see claim 1 rejection]).
	In light of the applicant’s remarks and the new matter introduced in the
amendments to the claims, the examiner has provided new grounds of rejection under
35 U.S.C. 102 and 35 U.S.C 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793